DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,993,208. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite Terminal equipment, comprising: a processor, configured to measure a channel of an unlicensed frequency band according to configuration information, wherein the terminal equipment is in an idle state; and a transmitter, configured to transmit a measurement result of the unlicensed frequency band to network equipment.  

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,993,208. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the receiver is further configured to: receive the configuration information transmitted by the network equipment wherein the configuration information is transmitted through a broadcast message or dedicated signaling, wherein the processor is specifically configured to: measure the channel of the unlicensed frequency band according to the configuration information received by the receiver from the network equipment.  

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,993,208. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the receiver is specifically configured to: receive the broadcast message transmitted by the network equipment, the broadcast message comprising the configuration information, wherein the broadcast message is a System Information Block (SIB) message.  

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,993,208. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the configuration information is configured to indicate that the network equipment supports a License Assisted Access (LAA) function, and/or, a Long Term Evolution (LTE) and Wireless Fidelity (WiFi) aggregation function.  

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,993,208. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the transmitter is specifically configured to: transmit an RRC connection establishment request message or an RRC connection establishment completion message to the network equipment, the RRC connection establishment request message or the RRC connection establishment completion message comprising the measurement result.  

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,993,208. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the transmitter is specifically configured to: transmit a terminal equipment dedicated message to the network equipment, the terminal equipment dedicated message comprising the measurement result.  


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,993,208. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite Network equipment, comprising: a transmitter, configured to transmit configuration information to terminal equipment; and a receiver, configured to receive a measurement result an unlicensed frequency band by the terminal equipment in an idle state according to the configuration information.  

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,993,208. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the transmitter is specifically configured to: transmit a broadcast message or dedicated signaling to the terminal equipment, the broadcast message or dedicated signaling comprising the configuration information, wherein the broadcast message is a System Information Block (SIB) message.  

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,993,208. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the transmitter is specifically configured to: transmit a broadcast message or dedicated signaling to the terminal equipment, the broadcast message or dedicated signaling comprising the configuration information, wherein the broadcast message is a System Information Block (SIB) message.  

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,993,208. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the configuration information is configured to indicate that the network equipment supports a License Assisted Access (LAA) function, and/or, a Long Term Evolution (LTE) and Wireless Fidelity (WiFi) aggregation function.  

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,993,208. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the receiver is specifically configured to: receive an RRC connection establishment request message or RRC connection establishment completion message transmitted by the terminal equipment, the RRC connection establishment request message or the RRC connection establishment completion message comprising the measurement result.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Futaki (Pub. No.: US 20180220303 A1), hereafter referred to as Futaki.  
	In regard to Claim 1, Futaki teaches Terminal equipment (radio terminal (UE) 3, Para. 83, FIGS. 3-4), comprising: a processor (controller 302, Para. 177, FIGS. 3-4, 16), configured to measure (Proximity check for unlicensed frequency, Para. 84, FIGS. 3-4) a channel of an unlicensed frequency band (Unlicensed LTE using an unlicensed frequency (Unlicensed frequency band), Para. 44.  The result transmitted from the UE 3 may include a measurement result of reception quality of a reference signal (RS) in the cell(s) (a Channel Quality Indicator (CQI)), Para. 64, FIG. 3) according to configuration information (Receive proximity configuration for unlicensed frequency, S201, Para. 83, FIGS. 3-4), wherein the terminal equipment is in an idle state (UE 3 attempts the detection in a non-reception period of the DRX (also referred to as a sleep period), Para. 84, FIGS. 3-4).  
Futaki teaches a transmitter (transceiver 301, Para. 177, FIGS. 3-4, 16), configured to transmit a measurement result of the unlicensed frequency band (UE 3 sends a notification indicating that the cell has been detected as the result of the detection (Send proximity indication for unlicensed frequency, S207), Para. 85, FIGS. 3-4) to network equipment (radio base station (LTE-U eNB) 1, Para. 50, FIGS. 3-4).  


In regard to Claim 12, Futaki teaches Network equipment (radio base station (LTE-U eNB) 1, Para. 50, FIGS. 3-4), comprising: a transmitter (transceiver 101, Para. 176, FIGS. 3-4, 15), configured to transmit configuration information (Receive proximity configuration for unlicensed frequency, S201, Para. 83, FIGS. 3-4) to terminal equipment (radio terminal (UE) 3, Para. 83, FIGS. 3-4).  
Futaki teaches a receiver (transceiver 101, Para. 176, FIGS. 3-4, 15), configured to receive a measurement result (Proximity check for unlicensed frequency, Para. 84, FIGS. 3-4) an unlicensed frequency band by the terminal equipment (Unlicensed LTE using an unlicensed frequency (Unlicensed frequency band), Para. 44.  The result transmitted from the UE 3 may include a measurement result of reception quality of a reference signal (RS) in the cell(s) (a Channel Quality Indicator (CQI)), Para. 64, FIG. 3) in an idle state (UE 3 attempts the detection in a non-reception period of the DRX (also referred to as a sleep period), Para. 84, FIGS. 3-4) according to the configuration information (Receive proximity configuration for unlicensed frequency, S201, Para. 83, FIGS. 3-4).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Barbieri et al. (Pub. No.: US 20120039284 A1), hereafter referred to as Barbieri.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Futaki teaches configuration information.  
	Futaki fails to teach a receiver, wherein the receiver is further configured to: receive the configuration information transmitted by the network equipment wherein the configuration information is transmitted through a broadcast message or dedicated signaling, wherein the processor is specifically configured to: measure the channel of the unlicensed frequency band according to the configuration information received by the receiver from the network equipment.  
Barbieri teaches a receiver (At stage 1010, a WS-enable UE, such as the UEs shown in FIGS. 1-5 and 8-9, search for cells on licensed spectrum, Para. 126, FIG. 10), wherein the receiver is further configured to: receive the configuration information transmitted by the network equipment wherein the configuration information is transmitted through a broadcast message (UE may receive broadcast information, which may be provided in one or more SIBs, Para. 126, FIG. 10) or dedicated signaling, wherein the processor is specifically configured to: measure (UE may proceed to stage 1060, where a search of WS channel or channels may be done, Para. 126, FIG. 10) the channel of the unlicensed frequency band (White spaces (WS) refer to frequencies allocated to a broadcasting service that are not used locally.  The United States Federal Communications Commission (FCC) approved unlicensed use of this white space.  Para. 98) according to the configuration information received by the receiver from the network equipment (At decision stage 1040, a decision may be made based on the SIB information element(s).  If WS-specific information (such as, for example, WS channelization and/or priorities) is received, the UE may proceed to stage 1060.  Para. 126, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barbieri with the teachings of Futaki since Barbieri provides a technique for configurating measurements of a channel, which can be introduced into the system of Futaki to ensure appropriate configuration information is broadcasted to terminals for ensuing proper measurements are conducted.  

In regard to Claim 3, as presented in the rejection of Claim 1, Futaki teaches configuration information.  
	Futaki fails to teach the receiver is specifically configured to: receive the broadcast message transmitted by the network equipment, the broadcast message comprising the configuration information, wherein the broadcast message is a System Information Block (SIB) message.  
Barbieri teaches the receiver is specifically configured to: receive the broadcast message transmitted by the network equipment, the broadcast message comprising the configuration information (receive broadcast information about the cell configuration (using, for example, the SIBs), Para. 111), wherein the broadcast message is a System Information Block (SIB) message (FIG. 6 illustrates a SIB configuration, with WS-specific information elements (IEs) 620, Para. 114).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barbieri with the teachings of Futaki since Barbieri provides a technique for configurating measurements of a channel, which can be introduced into the system of Futaki to ensure appropriate configuration information is broadcasted to terminals for ensuing proper measurements are conducted.  

In regard to Claim 13, as presented in the rejection of Claim 12, Futaki teaches configuration information.  
	Futaki fails to teach the transmitter is specifically configured to: transmit a broadcast message or dedicated signaling to the terminal equipment, the broadcast message or dedicated signaling comprising the configuration information, wherein the broadcast message is a System Information Block (SIB) message.  
Barbieri teaches the transmitter is specifically configured to: transmit a broadcast message or dedicated signaling to the terminal equipment, the broadcast message or dedicated signaling comprising the configuration information (receive broadcast information about the cell configuration (using, for example, the SIBs), Para. 111), wherein the broadcast message is a System Information Block (SIB) message (FIG. 6 illustrates a SIB configuration, with WS-specific information elements (IEs) 620, Para. 114).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barbieri with the teachings of Futaki since Barbieri provides a technique for configurating measurements of a channel, which can be introduced into the system of Futaki to ensure appropriate configuration information is broadcasted to terminals for ensuing proper measurements are conducted.  


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Barbieri, and further in view of Hwang et al. (Pub. No.: US 20040147266 A1), hereafter referred to as Hwang.  
	In regard to Claim 4, as presented in the rejection of Claim 1, Futaki teaches configuration information.  
	Futaki fails to teach the receiver is specifically configured to: receive a Radio Resource Control (RRC) connection release message transmitted by the network equipment, the RRC connection release message comprising the configuration information, wherein the processor is further configured to: release an RRC connection according to the RRC connection release message.  
Hwang teaches the receiver is specifically configured to: receive a Radio Resource Control (RRC) connection release message transmitted by the network equipment, the RRC connection release message comprising the configuration information, wherein the processor is further configured to: release an RRC connection according to the RRC connection release message (the UE receives an RRC connection release message from the UTRAN. Moreover, in response to the received RRC connection release message, the UE can retransmit an RRC connection release confirm message to the SRNC, and only after transmitting the RRC connection release confirm message, the UE can return to the NTA, Para. 54).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang with the teachings of Futaki since Hwang provides a technique for including measurement information in RRC messaging, which can be introduced into the system of Futaki to aid in efficiently transferring information to necessary network devices.  


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Barbieri, and further in view of Uchino et al. (Pub. No.: US 20150289252 A1), hereafter referred to as Uchino.  
	In regard to Claim 5, as presented in the rejection of Claim 1, Futaki teaches configuration information.  
	Futaki fails to teach the configuration information is configured to indicate that the network equipment supports a License Assisted Access (LAA) function, and/or, a Long Term Evolution (LTE) and Wireless Fidelity (WiFi) aggregation function.  
Uchino teaches the configuration information is configured to indicate that the network equipment supports a License Assisted Access (LAA) function, and/or, a Long Term Evolution (LTE) and Wireless Fidelity (WiFi) aggregation function (when receiving a notice indicating that both the Wi-Fi network and the LTE network can be used, the use control unit 26 instructs the socket generation unit 27 to perform the link aggregation function. That is, when the application which can use the two communication networks is executed, the use control unit 26 outputs an instruction to allocate the sockets to both communication networks to the socket generation unit 27.  Para. 50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchino with the teachings of Futaki since Uchino provides a technique for providing a link aggregation function which allocates Wi-Fi and LTE sockets and transmits data (Uchino, Para. 26), which can be introduced into the system of Futaki to increase data capacity for users where multiple technologies can be utilized.  


Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Khawer et al. (Pub. No.: US 20160066204 A1), hereafter referred to as Khawer.  
	In regard to Claim 6, as presented in the rejection of Claim 1, Futaki teaches configuration information.  
	Futaki fails to teach the configuration information comprises at least one of the following information: frequency information of the unlicensed frequency band, measurement period information, measurement duration information and a measurement parameter, wherein the measurement parameter comprises at least one of the following parameters: Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ) and a Received Signal Strength Indicator (RSSI).  
Khawer teaches the configuration information comprises at least one of the following information: frequency information of the unlicensed frequency band, measurement period information, measurement duration information and a measurement parameter, wherein the measurement parameter comprises at least one of the following parameters: Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ) and a Received Signal Strength Indicator (RSSI) (The processor 260 may configure the user equipment 210 to perform measurements during the measurement gap indicated in the message.  The transceiver 250 and the antenna 255 may be used to perform measurements of energy, RSSI, SNR, SINR, and the like for the subset of channels.  Para. 0039 and 0041, FIGS. 2 and 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khawer with the teachings of Futaki since Khawer provides a technique for relaying information reports to a base station (see Khawer, Para. 7), which can be introduced into the system of Futaki to ensure that sufficient information is conveyed in an efficient format to a network for management of wireless resources.  

In regard to Claim 16, as presented in the rejection of Claim 12, Futaki teaches configuration information.  
	Futaki fails to teach the configuration information comprises at least one of the following information: frequency information of the unlicensed frequency band, measurement period information, measurement duration information and a measurement parameter, wherein the measurement parameter comprises at least one of the following parameters: Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ) and a Received Signal Strength Indicator (RSSI).  
Khawer teaches the configuration information comprises at least one of the following information: frequency information of the unlicensed frequency band, measurement period information, measurement duration information and a measurement parameter, wherein the measurement parameter comprises at least one of the following parameters: Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ) and a Received Signal Strength Indicator (RSSI) (The processor 260 may configure the user equipment 210 to perform measurements during the measurement gap indicated in the message.  The transceiver 250 and the antenna 255 may be used to perform measurements of energy, RSSI, SNR, SINR, and the like for the subset of channels.  Para. 0039 and 0041, FIGS. 2 and 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khawer with the teachings of Futaki since Khawer provides a technique for relaying information reports to a base station (see Khawer, Para. 7), which can be introduced into the system of Futaki to ensure that sufficient information is conveyed in an efficient format to a network for management of wireless resources.  


Claim(s) 7-11, 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Hwang et al. (Pub. No.: US 20040147266 A1), hereafter referred to as Hwang.  
In regard to Claim 7, as presented in the rejection of Claim 1, Futaki teaches the transmitter.  
	Futaki fails to teach the transmitter is specifically configured to: transmit an RRC connection establishment request message or an RRC connection establishment completion message to the network equipment, the RRC connection establishment request message or the RRC connection establishment completion message comprising the measurement result.
Hwang teaches the transmitter is specifically configured to: transmit an RRC connection establishment request message or an RRC connection establishment completion message to the network equipment, the RRC connection establishment request message or the RRC connection establishment completion message comprising the measurement result (an RRC connection request message includes an Initial UE identity IE containing IMSI (International Mobile Subscriber Identity) for identifying the UE 310; a Measurement results on RACH IE indicating measurement results by the UE 310 on radio signal measurement information of a cell where the UE 310 is located and radio signal measurement information for neighbor Node Bs, Para. 41).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang with the teachings of Futaki since Hwang provides a technique for including measurement information in RRC messaging, which can be introduced into the system of Futaki to aid in efficiently transferring information to necessary network devices.  

In regard to Claim 8, as presented in the rejection of Claim 1, Futaki teaches the terminal equipment.  
	Futaki fails to teach the transmitter is specifically configured to: transmit first indication information indicating that the terminal equipment stores the measurement result to the network equipment; the receiver is further configured to: receive second indication information transmitted by the network equipment, the second indication information configured to indicate the terminal equipment to report the measurement result; and the transmitter is further configured to: transmit the measurement result to the network equipment according to the second indication information.
	Hwang teaches the transmitter is specifically configured to: transmit first indication information indicating that the terminal equipment stores the measurement result to the network equipment; the receiver is further configured to: receive second indication information transmitted by the network equipment, the second indication information configured to indicate the terminal equipment to report the measurement result; and the transmitter is further configured to: transmit the measurement result to the network equipment according to the second indication information (an RRC connection request message includes an Initial UE identity IE containing IMSI (International Mobile Subscriber Identity) for identifying the UE 310; a Measurement results on RACH IE indicating measurement results by the UE 310 on radio signal measurement information of a cell where the UE 310 is located and radio signal measurement information for neighbor Node Bs, Para. 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang with the teachings of Futaki since Hwang provides a technique for including measurement information in RRC messaging, which can be introduced into the system of Futaki to aid in efficiently transferring information to necessary network devices.  

In regard to Claim 9, as presented in the rejection of Claim 1, Futaki teaches the transmitter.  
	Futaki fails to teach the transmitter is specifically configured to: transmit an RRC connection establishment request message to the network equipment, the RRC connection establishment request message comprising the first indication information; the receiver is further configured to: receive an RRC connection establishment message transmitted by the network equipment, the RRC connection establishment message comprising the second indication information; and the transmitter is further configured to: transmit an RRC connection establishment completion message to the network equipment, the RRC connection establishment completion message comprising the measurement result.
Hwang teaches the transmitter is specifically configured to: transmit an RRC connection establishment request message to the network equipment, the RRC connection establishment request message comprising the first indication information; the receiver is further configured to: receive an RRC connection establishment message transmitted by the network equipment, the RRC connection establishment message comprising the second indication information; and the transmitter is further configured to: transmit an RRC connection establishment completion message to the network equipment, the RRC connection establishment completion message comprising the measurement result (an RRC connection request message includes an Initial UE identity IE containing IMSI (International Mobile Subscriber Identity) for identifying the UE 310; a Measurement results on RACH IE indicating measurement results by the UE 310 on radio signal measurement information of a cell where the UE 310 is located and radio signal measurement information for neighbor Node Bs, Para. 41).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang with the teachings of Futaki since Hwang provides a technique for including measurement information in RRC messaging, which can be introduced into the system of Futaki to aid in efficiently transferring information to necessary network devices.  

In regard to Claim 10, as presented in the rejection of Claim 1, Futaki teaches the transmitter.  
	Futaki fails to teach the transmitter is specifically configured to: transmit an RRC connection establishment completion message to the network equipment, the RRC connection establishment completion message comprising the first indication information; the receiver is further configured to: receive an RRC reconfiguration message transmitted by the network equipment, the RRC reconfiguration message comprising the second indication information; and the transmitter is further configured to: transmit an RRC reconfiguration completion message to the network equipment, the RRC reconfiguration completion message comprising the measurement result.
Hwang teaches the transmitter is specifically configured to: transmit an RRC connection establishment completion message to the network equipment, the RRC connection establishment completion message comprising the first indication information; the receiver is further configured to: receive an RRC reconfiguration message transmitted by the network equipment, the RRC reconfiguration message comprising the second indication information; and the transmitter is further configured to: transmit an RRC reconfiguration completion message to the network equipment, the RRC reconfiguration completion message comprising the measurement result (an RRC connection request message includes an Initial UE identity IE containing IMSI (International Mobile Subscriber Identity) for identifying the UE 310; a Measurement results on RACH IE indicating measurement results by the UE 310 on radio signal measurement information of a cell where the UE 310 is located and radio signal measurement information for neighbor Node Bs, Para. 41).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang with the teachings of Futaki since Hwang provides a technique for including measurement information in RRC messaging, which can be introduced into the system of Futaki to aid in efficiently transferring information to necessary network devices.  

In regard to Claim 11, as presented in the rejection of Claim 1, Futaki teaches the transmitter.  
	Futaki fails to teach the transmitter is specifically configured to: transmit a terminal equipment dedicated message to the network equipment, the terminal equipment dedicated message comprising the measurement result.
Hwang teaches the transmitter is specifically configured to: transmit a terminal equipment dedicated message to the network equipment, the terminal equipment dedicated message comprising the measurement result (an RRC connection request message includes an Initial UE identity IE containing IMSI (International Mobile Subscriber Identity) for identifying the UE 310; a Measurement results on RACH IE indicating measurement results by the UE 310 on radio signal measurement information of a cell where the UE 310 is located and radio signal measurement information for neighbor Node Bs, Para. 41).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang with the teachings of Futaki since Hwang provides a technique for including measurement information in RRC messaging, which can be introduced into the system of Futaki to aid in efficiently transferring information to necessary network devices.  

In regard to Claim 14, as presented in the rejection of Claim 12, Futaki teaches configuration information.  
	Futaki fails to teach the transmitter is specifically configured to: transmit a Radio Resource Control (RRC) connection release message to the terminal equipment, the RRC connection release message comprising the configuration information.  
Hwang teaches the transmitter is specifically configured to: transmit a Radio Resource Control (RRC) connection release message to the terminal equipment, the RRC connection release message comprising the configuration information (the UE receives an RRC connection release message from the UTRAN. Moreover, in response to the received RRC connection release message, the UE can retransmit an RRC connection release confirm message to the SRNC, and only after transmitting the RRC connection release confirm message, the UE can return to the NTA, Para. 54).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang with the teachings of Futaki since Hwang provides a technique for including measurement information in RRC messaging, which can be introduced into the system of Futaki to aid in efficiently transferring information to necessary network devices.  

In regard to Claim 17, as presented in the rejection of Claim 12, Futaki teaches the receiver.  
	Futaki fails to teach the receiver is specifically configured to: receive an RRC connection establishment request message or RRC connection establishment completion message transmitted by the terminal equipment, the RRC connection establishment request message or the RRC connection establishment completion message comprising the measurement result.
Hwang teaches the receiver is specifically configured to: receive an RRC connection establishment request message or RRC connection establishment completion message transmitted by the terminal equipment, the RRC connection establishment request message or the RRC connection establishment completion message comprising the measurement result (an RRC connection request message includes an Initial UE identity IE containing IMSI (International Mobile Subscriber Identity) for identifying the UE 310; a Measurement results on RACH IE indicating measurement results by the UE 310 on radio signal measurement information of a cell where the UE 310 is located and radio signal measurement information for neighbor Node Bs, Para. 41).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang with the teachings of Futaki since Hwang provides a technique for including measurement information in RRC messaging, which can be introduced into the system of Futaki to aid in efficiently transferring information to necessary network devices.  

In regard to Claim 18, as presented in the rejection of Claim 12, Futaki teaches the terminal equipment.  
	Futaki fails to teach the receiver is specifically configured to: receive first indication information indicating that the terminal equipment stores the measurement result from the terminal equipment; the transmitter is further configured to transmit second indication information to the terminal equipment, the second indication information configured to indicate the terminal equipment to report the measurement result; and the receiver is further specifically configured to receive the measurement result transmitted by the terminal equipment according to the second indication information.
	Hwang teaches the receiver is specifically configured to: receive first indication information indicating that the terminal equipment stores the measurement result from the terminal equipment; the transmitter is further configured to transmit second indication information to the terminal equipment, the second indication information configured to indicate the terminal equipment to report the measurement result; and the receiver is further specifically configured to receive the measurement result transmitted by the terminal equipment according to the second indication information (an RRC connection request message includes an Initial UE identity IE containing IMSI (International Mobile Subscriber Identity) for identifying the UE 310; a Measurement results on RACH IE indicating measurement results by the UE 310 on radio signal measurement information of a cell where the UE 310 is located and radio signal measurement information for neighbor Node Bs, Para. 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang with the teachings of Futaki since Hwang provides a technique for including measurement information in RRC messaging, which can be introduced into the system of Futaki to aid in efficiently transferring information to necessary network devices.  

In regard to Claim 19, as presented in the rejection of Claim 12, Futaki teaches the transmitter.  
	Futaki fails to teach the receiver is specifically configured to: receive an RRC connection establishment request message transmitted by the terminal equipment, the RRC connection establishment request message comprising the first indication information, wherein the transmitter is specifically configured to: transmit an RRC connection establishment message to the terminal equipment, the RRC connection establishment message comprising the second indication information, wherein the receiver is further specifically configured to: receive an RRC connection establishment completion message transmitted by the terminal equipment, the RRC connection establishment completion message comprising the measurement result.
Hwang teaches the receiver is specifically configured to: receive an RRC connection establishment request message transmitted by the terminal equipment, the RRC connection establishment request message comprising the first indication information, wherein the transmitter is specifically configured to: transmit an RRC connection establishment message to the terminal equipment, the RRC connection establishment message comprising the second indication information, wherein the receiver is further specifically configured to: receive an RRC connection establishment completion message transmitted by the terminal equipment, the RRC connection establishment completion message comprising the measurement result (an RRC connection request message includes an Initial UE identity IE containing IMSI (International Mobile Subscriber Identity) for identifying the UE 310; a Measurement results on RACH IE indicating measurement results by the UE 310 on radio signal measurement information of a cell where the UE 310 is located and radio signal measurement information for neighbor Node Bs, Para. 41).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang with the teachings of Futaki since Hwang provides a technique for including measurement information in RRC messaging, which can be introduced into the system of Futaki to aid in efficiently transferring information to necessary network devices.  

In regard to Claim 20, as presented in the rejection of Claim 12, Futaki teaches the transmitter.  
	Futaki fails to teach the receiver is specifically configured to: receive the RRC connection establishment completion message transmitted by the terminal equipment, the RRC connection establishment completion message comprising the first indication information, wherein the transmitter is specifically configured to: transmit an RRC reconfiguration message to the terminal equipment, the RRC reconfiguration message comprising the second indication information, wherein the receiver is further specifically configured to: receive an RRC reconfiguration completion message transmitted by the terminal equipment, the RRC reconfiguration completion message comprising the measurement result.
Hwang teaches the receiver is specifically configured to: receive the RRC connection establishment completion message transmitted by the terminal equipment, the RRC connection establishment completion message comprising the first indication information, wherein the transmitter is specifically configured to: transmit an RRC reconfiguration message to the terminal equipment, the RRC reconfiguration message comprising the second indication information, wherein the receiver is further specifically configured to: receive an RRC reconfiguration completion message transmitted by the terminal equipment, the RRC reconfiguration completion message comprising the measurement result (an RRC connection request message includes an Initial UE identity IE containing IMSI (International Mobile Subscriber Identity) for identifying the UE 310; a Measurement results on RACH IE indicating measurement results by the UE 310 on radio signal measurement information of a cell where the UE 310 is located and radio signal measurement information for neighbor Node Bs, Para. 41).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang with the teachings of Futaki since Hwang provides a technique for including measurement information in RRC messaging, which can be introduced into the system of Futaki to aid in efficiently transferring information to necessary network devices.  


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Uchino et al. (Pub. No.: US 20150289252 A1), hereafter referred to as Uchino.  
In regard to Claim 15, as presented in the rejection of Claim 12, Futaki teaches configuration information.  
	Futaki fails to teach the configuration information is configured to indicate that the network equipment supports a License Assisted Access (LAA) function, and/or, a Long Term Evolution (LTE) and Wireless Fidelity (WiFi) aggregation function.  
Uchino teaches the configuration information is configured to indicate that the network equipment supports a License Assisted Access (LAA) function, and/or, a Long Term Evolution (LTE) and Wireless Fidelity (WiFi) aggregation function (when receiving a notice indicating that both the Wi-Fi network and the LTE network can be used, the use control unit 26 instructs the socket generation unit 27 to perform the link aggregation function. That is, when the application which can use the two communication networks is executed, the use control unit 26 outputs an instruction to allocate the sockets to both communication networks to the socket generation unit 27.  Para. 50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchino with the teachings of Futaki since Uchino provides a technique for providing a link aggregation function which allocates Wi-Fi and LTE sockets and transmits data (Uchino, Para. 26), which can be introduced into the system of Futaki to increase data capacity for users where multiple technologies can be utilized.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bergström et al. (Pub. No.: US 20160302136 A1) teaches a processor, configured to measure a channel of an unlicensed frequency band according to configuration information (RRC CONNECTED/cell dedicated channel (“CELL_DCH”) state are controlled by the radio access network using dedicated traffic steering commands, potentially based also on WLAN measurements (as reported by the user equipment). Similar processes can be used for the user equipment in an IDLE mode.  Para. 34).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
6-2-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477